﻿It gives me great pleasure to
congratulate Mr. Razali Ismail on his election as President
of this session of the General Assembly. His assumption
of that high post is a tribute to him personally and to his
country, Malaysia, with which my country has good
relations and close ties enhanced by bonds of friendship
and cooperation. My delegation is confident that his
political experience and diplomatic skill will help us in
achieving a successful session. He has taken over the
presidency from his predecessor, His Excellency
Mr. Diego Freitas do Amaral of Portugal. I should like to
take this opportunity to express our gratitude to him for
the way he conducted the affairs of the fiftieth session of
the General Assembly.
Mr. Boutros Boutros-Ghali has shown great skill in
conducting the affairs of the Organization by virtue of his
long experience, his wide knowledge of world affairs and
his grasp of the substance of regional conflicts. That is
why he enjoys our full support in continuing at the helm
of the Organization. Since he enjoys worldwide support,
as expressed by several regional organizations, we are
confident that the Assembly will support his reelection to
the post of Secretary-General of the Organization so that
19


he may continue the process he started in the field of
restructuring and strengthening the United Nations and
enhancing its role to enable it fully to shoulder its
responsibilities in realizing the purposes of the Charter,
namely, the establishment of peace, justice and equality and
the promotion of development.
This session is convened in the aftermath of important
events and in the midst of vast developments. The Fourth
World Conference on Women achieved good results.
Attempts are being made to overcome economic difficulties,
promote development, and eliminate phenomena that
threaten the environment.
It is a good omen that this session is starting at a time
when optimism is rising as a result of the progress achieved
in settling the dispute in the Balkans. But if satisfaction at
such happy developments has been widespread, concern has
deepened over the persistence of chronic disturbances and
the eruption of destructive civil wars. To confront these
events, which threaten international peace and security, the
international community must exert greater effort to contain
such disturbances and wars.
In this context, it is essential to remove the obstacles
hampering the implementation of peace agreements in
Angola and Liberia. A definitive solution must be
implemented for the ethnic disputes in Rwanda and
Burundi. The brotherly people of Somalia continue to suffer
from long-standing problems. They expect our support for
a reconciliation that would meet the needs of all Somalis
and respond to their hopes and aspirations. An end should
be put to the suffering of the brotherly people of Iraq by
lifting the sanctions, maintaining the unity and territorial
integrity of Iraq and desisting from premeditated attempts
to impinge on its sovereignty and its freedom in decision-
making.
My country is extremely concerned at the latest
developments in Iraq. The United States aggression against
Iraq is a violation of its sovereignty and an interference in
its internal affairs. We have confirmed and confirm again
today that Iraq has the right to territorial integrity and to
exercise sovereignty over its entire territory. For the United
States of America to consider that Iraq’s exercise of its
sovereign rights constitutes aggression, at a time when Iraq
is being subjected to United States aggression, is reverse
logic that must be denounced and condemned by the
international community.
The conflict in the Middle East, with the question of
Palestine at its core, has been among the priority issues at
the United Nations for more than half a century. Now,
despite all the talk about the peace process, the fact
remains that the Palestinian people continue to be
displaced from their homeland. Those who remain are
oppressed by the Israelis by collective siege and random
deportation, in total disregard of international
denunciation of such practices and in complete defiance
of the international will, which supports the legitimate
struggle of the Palestinian people and calls for respect for
international decisions calling for the full realization of all
the rights of the Palestinian people, in particular their
right to return to their homeland and their right to self-
determination.
As we have seen ever since the usurpation of the
land of Palestine by the Israelis, the fact is that
occupation and expansion have always been a constant
policy to realize israeli ambitions. Their settlement
activities increase daily. Their jails are filled with
thousands of prisoners. Houses are demolished for no
reason. Rash Israeli statements that the Palestinians have
no right to a State of their own are often repeated, along
with acts of aggression against southern Lebanon. The
Israelis are also perpetuating their occupation of the
Syrian Golan. They persevere in the judaization of
Jerusalem, including their designs to demolish the most
important Islamic shrine, namely, the Holy Al-Aqsa
Mosque.
These Israeli actions prove that the Israelis do not
want peace. Their joining the so-called peace process is
nothing more than a smoke screen to hide their attempts
to impose their will on the Arab nation and make it bow
in submission, thus setting a seal on their occupation and
their sense of superiority.
My country has publicly declared that the current
so-called peace arrangements will not lead to a genuine
and lasting solution. Events have proved the validity of
our analysis and the depth of our vision. Just, true and
comprehensive peace will not be achieved so long as the
Israelis are shedding the blood of the Palestinian people.
Peace will not be sustainable under the shadow of Israel’s
nuclear terrorism and its obstinate denial of the legitimate
rights of the Palestinian people. Peace can come only
through the return of the Palestinians to their homeland
and the establishment of an independent, democratic State
in Palestine, with Holy Jerusalem as its capital and where
Palestinian Arabs and Jews would live on an equal
footing — similar to what has happened in South Africa.
Anything other than that solution would ignore historical
facts and lack realism, and would only lead to more
20


bloodshed and keep the area as a pocket of tension where
nobody enjoys peace or security.
Five years ago, three western countries — the United
States of America, Britain and France — accused Libyan
citizens of involvement in the Pan American flight 103
accident and the incident involving the French union de
tranports aérens (UTA) flight 772. Despite the fact that
those who unleashed those accusations never submitted any
proof or evidence to support their claims, my country has
declared its readiness to uncover all the facts related to the
two incidents. We started an investigation of those whom
the American and the British authorities claim are involved
in the Pan American flight 103 incident.
My country has also called on the authorities in these
countries to assist with the investigation. Instead of
responding to this request, which falls within the legal
framework of the dispute, the three countries have fully
politicized the problem, resorted to the Security Council
and imposed Council resolution 731 (1992). Despite all this,
and out of our keen desire to settle all aspects of the
dispute, the Jamahiriya announced its acceptance of that
resolution and took practical measures in response to it.
The Jamahiriya has condemned international terrorism
in all its forms and has declared its commitment to any
measures to be decided by the international community to
combat terrorism. Libya’s vehement determination to secure
the total eradication of terrorism is reflected in the civilized
proposal contained in document A/46/840, which calls for
the convening of a special session of the General Assembly
to study the causes and dimensions of this phenomenon and
devise the means that would eliminate it.
The Jamahiriya has also cooperated with the
Government of the United Kingdom in uncovering the
elements accused by Britain of involvement in terrorist acts.
In the statement, circulated in document S/1995/973 of 20
November 1995, the British informed the Security Council
that Libya’s answers to their queries about the relationship
with the provisional Irish Republic Army were satisfactory
and conformed with their expectations.
Furthermore, Libya has cooperated with the French
investigating magistrate who visited Libya during the period
5 to 16 July 1996. During that visit, the Libyan authorities
provided him with all the facilities he needed to conclude
his mission. Later, French statements paid tribute to the
positive cooperation of the Libyan authorities with the
French magistrate.
The Jamahiriya has proposed several solutions for
the trial of the two Libyans suspected of involvement in
the United States plane’s accident. It has proposed that
the two stand trial before a court whose venue should be
agreed upon. Libya has also proposed recourse to the
International Court of Justice after the United States and
Britain refused to apply the Montreal Convention for the
Suppression of Unlawful Acts Against the Safety of Civil
Aviation of 1971, despite the fact that both countries are
parties to the Convention. Libya has also accepted the
proposal submitted by the League of Arab States, which
calls for trying the two suspects at the headquarters of the
International Court of Justice in The Hague, before
Scottish judges and under Scottish law.
These proposed solutions which were either
submitted or accepted by the Jamahiriya have been
confirmed on more than one occasion and before several
forums, including this Assembly. This is a sufficient
response to those who claim that Libya refuses to permit
the trial of the two suspects, and especially to President
Clinton, who said in his statement on 23 September that
Libya refuses to surrender the persons responsible for the
explosion of Pan American flight 103. Libya has no
objection to the two suspects standing trial. The only
thing that Libya wants is to guarantee them a neutral and
fair trial, free from any media or political influences. We
ask this especially because officials in both Britain and
the United States, in their statements, have claimed that
the two Libyan citizens are guilty and should be punished,
indicating that a conviction is pre-ordained before any
investigation and before any court appearance.
The Jamahiriya’s handling of the dispute has been
widely supported internationally and by Arab and African
countries. The Organization of the Islamic Conference has
declared its solidarity with our position. The Movement
of Non-Aligned Countries supported it at Jakarta and
reaffirmed that support at Cartagena. It was also strongly
supported by the Arab Summit at Cairo. The Organization
of African Unity has repeatedly supported it, from the
1993 Cairo Summit through the latest Summit at
Yaoundé.
When the three countries were confronted by these
positions, which confirmed the firm conviction that Libya
has indeed responded to the requirements of Security
Council resolutions, they started to drag other issues far
removed from the dispute and its context. Both Britain
and the United States are trying to evade responsibility
for fabricating the problem. They have been attempting to
depict the dispute as one between Libya and the
21


international community. Is this not a reversal of the facts?
How can the dispute be one between Libya and the
international community, when international support is
increasing daily for the Libyan position? This support is
embodied in the support of regional and international
organizations, the population of whose members exceeds
two thirds of the world’s population.
Those two Governments have now come up with a
new lie. They say that Libya is defying international
legality. The facts totally refute this. Libya is one of the
countries most committed to international law. Proof of this
is its implementation of the verdict of the International
Court of Justice in its territorial dispute with Chad, even
though this was not in our favour. Furthermore, officials in
those two countries claim that Libya is not a peace-loving
State. This is another lie. The Jamahiriya is a peace-loving
country. It believes in peace and practices it. Its role in the
peaceful settlement of disputes between States has been
embodied in its active role in trying to achieve
reconciliation between Sudan and Uganda. It has also been
reflected in its successful efforts at reconciling the
Philippines and the Moro National Liberation Front.
Raising what has become known as the Lockerbie
crisis falls within the context of these false allegations and
fabricated accusations. It confirms a fact that we have
stated right from the beginning: that this is a premeditated,
fabricated problem aimed at punishing the Libyan people
for certain principles in which they believe and certain
positions they defend. It is as if those who created this
crisis were not content with the difficulties and pains which
the Libyan people have already suffered at the hands of the
colonialists and the fascists who, on our territory, fought a
war that killed and displaced hundreds of thousands of
Libyans, and planted in their farms and under their homes
millions of land mines which still kill innocent people and
impede Libya’s efforts to protect the environment, combat
desertification, and expand in the fields of economic and
social development.
If the aim behind the fabrication of the crisis was not
to punish us for certain principles we uphold and certain
positions we defend, why did the two countries refuse from
the start to apply the relevant international convention —
the Montreal Convention? Why did they drag the Security
Council into this legal problem, which has nothing
whatsoever to do with its functions? Why did they hasten
to impose sanctions on us only two months after the start
of this crisis? How did these countries accord themselves
the right to participate in the voting on Security Council
resolution 731 (1992), in contravention of Article 27 (3) of
the Charter? Why do the British and American
Governments reject any initiative to settle the dispute by
dialogue and negotiation? What is the justification for
their intransigence in rejecting the proposal of the League
of Arab States that was accepted by Libya? Why do these
States insist on accusing our citizens when new facts have
been uncovered and published in several books and
newspapers refuting their claims and confirming that the
incident was planned by professional intelligence services
to coverup certain suspicious activities? Also, why did
these States push the Security Council to adopt a double
standard, imposing sanctions on Libya under Chapter VII
of the Charter when it did not threaten anybody or in any
way compromise international peace and security. At the
same time, these countries prevented the Security Council
from applying the same Chapter to a major power that
sent hundreds of its war planes to attack our country and
bomb our cities while their residents lay sleeping in their
beds? This same big Power still practises State terrorism
against us, freezing our financial assets and imposing
unilateral sanctions on us, refusing to respond to General
Assembly resolution 41/38, which calls on it to
compensate our people for the losses they suffered as a
result of its brutal aggression against us in April 1986.
The Libyan Arab Jamahiriya has sought to settle the
dispute. All it has asked for is that it be settled in
accordance with the principles of the Charter of the
United Nations and the rules of international law. My
country is satisfied because its handling of this crisis was
supported by most countries of the world. And here I
would like to pay tribute to the members of the Non-
Aligned Movement, the Organization of the Islamic
Conference, the Organization of African Unity and the
League of Arab States for their appreciation of our
position and their understanding of our earnestness in
seeking a quick and just solution. In particular, we would
like to thank members of the Security Council who
appreciated our response, tried to do us justice and sought
to lift the unjust sanctions imposed on us.
The magnitude of the suffering of the Libyan people
under the sanctions has been detailed in document
S/1996/717. Suffice it to say that the sanctions have so
far resulted in the deaths of 3,340 persons in road
accidents. More than 12,000 persons have suffered serious
permanent injuries because of these accidents. Moreover,
the sanctions have cost more than $18 billion in material
losses.
There is no excuse for condoning such injustice, and
the continuation of this injustice is wrong. Most countries
22


of the world have repeated their calls for an accelerated
solution of the Lockerbie crisis, in accordance with
international laws and conventions. The Jamahiriya has
accepted that. The obstacle lies in the blind intransigence
and illogical demands of the American and British
Governments. Should the two Governments persist in their
uncompromising positions, refuse to settle the dispute in a
spirit of justice and fairness, and relieve the suffering our
people have endured for more than four years, the only
thing left to the Libyan people would be to appeal to those
in this forum with clean consciences to intensify their
efforts in order to expose the unjust practices exercised by
the United States and Britain to extend the duration of the
blockade imposed on a small people. Members of this
Assembly should implement the decisions taken by the
Heads of State and Government of the Non-Aligned
Movement in Cartagena, by the Arab Heads of State at the
Cairo summit and by the African Heads of State in the
Yaoundé summit not to continue compliance with the
sanctions resolutions. They should also consider possible
ways of sparing the Libyan people more losses if the
western countries persist in rejecting initiatives for a
peaceful solution.
The Libyan Arab Jamahiriya attaches the utmost
importance to the establishment of security and the
enhancement of cooperation in the Mediterranean region. It
reaffirms its conviction that stability in this area will be
realized only through an end to military exercises in the
Mediterranean, the closure of foreign military bases, the
withdrawal of foreign fleets and the development of a
sound formula, refuting the policy of exclusion, that would
enable the Mediterranean countries to contribute to the
enhancement of their security and the promotion of
cooperation. By virtue of its distinct location in that region
and the stability it enjoys, the Jamahiriya can play an
important role in strengthening security in the
Mediterranean by reducing migration from the southern
coastal States to the North and the elimination of
destructive movements that exploit and have been
repudiated by Islam for undermining the stability of a
number of littoral countries of the Mediterranean. The
Jamahiriya would be able to play a bigger role in these
fields if the sanctions imposed on it were lifted and external
attempts to undermine its security and stability were to
stop.
My country supports the non-proliferation of nuclear
weapons as a prelude to prohibiting and destroying all
weapons of mass destruction. We welcome the international
treaties and conventions concluded with a view to
controlling these destructive weapons and their ultimate
elimination. In particular, my country welcomes the
conclusion of the African Nuclear-Weapon-Free Zone
Treaty. However, we believe that other measures should
be taken to guarantee the total eradication of weapons of
mass destruction, including a timetable for the destruction
of these weapons. It is necessary to take drastic and
punitive measures with regard to a major nuclear power
that transported nuclear material to its own territory and
still procrastinates in disposing of it under international
supervision. It is also highly important to formulate an
international instrument guaranteeing the security and
safety of non-nuclear States. The Comprehensive Nuclear-
Test-Ban Treaty recently approved by the General
Assembly falls short of the aspirations of the peoples of
the world to a total ban on all nuclear tests. As
formulated, the Treaty merely perpetuates the status quo.
It could even pre-empt efforts aimed at achieving a world
totally free from nuclear terror. In the context of other
steps that should be taken to eliminate nuclear weapons,
it is essential to take serious international measures to
guarantee the universality of the Treaty on the Non-
Proliferation of Nuclear Weapons.
The Jamahiriya has a special interest in this question
because the region in which we live is greatly threatened
by the fact that the Israelis possess terrifying nuclear
weapons with over 200 nuclear warheads. They also have
nuclear facilities that they refuse to place under
international control. What adds to our concern is the fact
that, in addition to the Israeli nuclear terror which
threatens the lives of the residents of Arab cities and
villages every day, a major nuclear Power not only turns
a blind eye to this terror, but even works to develop and
enhance it. This same major Power threatens any Arab
country, even if it was merely building a pharmaceutical
product factory under the pretext of saving the world
from chemical weapons.
The existence of the Israeli nuclear arsenal cannot be
taken lightly or condoned. If the international community
is truly keen to ensure the security and stability of our
region, it should take measures to guarantee Israel’s
accession to the Treaty on the Non-Proliferation of
Nuclear Weapons and the placing of their nuclear
facilities under the International Atomic Energy Agency’s
safeguards system. There must also be a timetable for
dismantling their nuclear stockpiles. Should the failure to
force Israel to do that continue, it would be legitimate for
the countries in the area to acquire, in self-defence, means
to guarantee their safety and enable them to face the
Israeli nuclear threat to their very existence.
23


The world has witnessed colossal changes. If we are
to adapt to these changes, we must restructure the United
Nations to make it better able to respond to international
needs and to meet the interests and wishes of Member
States.
My country has followed the negotiations aimed at
strengthening the United Nations system and at reforming
the Security Council. We believe that this process, pursued
by Member States for some time now, should be
accelerated and concluded, resulting in measures that could
enhance the powers of the General Assembly, including on
matters of international peace and security.
We urge that the negotiations lead to steps that would
enable the Security Council better to carry out its mandate,
in conformity with the principles and purposes of the
Charter. Any increase in the membership of the Security
Council should be based not on a selective approach, but on
the principles of the sovereign equality of States and
equitable geographic distribution, taking into consideration
the interests of the developing countries that constitute the
majority of United Nations Member States. The veto
privilege, which has become the focus of interest of most
countries, should be at the core of the reform process.
There is no longer any justification for maintaining this
privilege. The new international arena needs a democratic
Security Council, not one in which the few enjoy
discriminatory rights. My country, which has been in the
forefront of those calling for the abrogation of the veto
power, once again urges that the measures aimed at
reforming the Security Council include arrangements
ultimately leading to the elimination of this privilege, which
contradicts the principle of sovereign equality of States and
also runs counter to democracy. Preserving it would impede
the Organizations’s efforts to maintain and preserve
international peace and security.
The world cannot be secure until its economic
problems and development are addressed. Looking at the
international scene, we find that the economies and level of
growth of most developing countries continue to languish.
It is no exaggeration to state that these conditions may
deteriorate further if effective measures are not taken to
reverse them. The Charter of the United Nations is
anchored on two basic pillars: the maintenance of
international peace and security and international
cooperation for economic and social development. The
close connection between the two pillars requires the United
Nations to strive to achieve both equally.
We believe that no sound international economic
environment can be possible without a true world
partnership for development. This requires that North-
South dialogue be resumed and that the developing
countries be enabled to participate effectively in making
decisions affecting international economic conditions. In
this context, commitments for promoting development in
developing countries should be undertaken in a realistic
manner that would end trade protectionism against the
exports of developing countries, lift restrictions on the
transfer of technology to them and ensure the payment of
remunerative prices for their commodities.
It is essential that special priority be given to the
economic situation in Africa and to the implementation of
the United Nations New Agenda for the Development of
Africa in the 1990s. The western countries have a moral
duty to help end underdevelopment in Africa, given the
continent’s suffering under colonialism, when its wealth
was plundered by these countries, which stole its natural
resources and denied it opportunities for development and
progress.
As part of the efforts of the Libyan Arab Jamahiriya
in the areas of economic development, environmental
protection, expansion of agrarian reform and the provision
of drinking water, the Libyan people, in the midst of their
joy at the start of the twenty-eighth year of the 1
September revolution, have celebrated the conclusion of
the second phase of the Great Man-Made River Project,
whose waters have reached the city of Tripoli, where
there is a dense population and arable land. The Libyan
people have realized this achievement despite the ongoing
embargo and the coercive economic practices imposed on
it for over a decade. These measures were recently
tightened by a law whose provisions are applicable to the
companies of States that deal with us. This constitutes a
flagrant violation of the purposes of the Charter of the
United Nations and an intentional disregard for the rules
of international law. It is also a clear contradiction of the
Agreement establishing the World Trade Organization.
My country has followed with keen interest the
reactions of anger and denunciation following the
enactment of that law. We would like to express our
satisfaction at the inclusion of an item on this matter on
the General Assembly’s agenda for this session. We hope
that member States will discuss this question, study it
carefully and ultimately adopt a measure to thwart this
law, through which the United States of America is
attempting to impose its laws on the international
community. This Assembly should take the necessary
24


effective measures to end all coercive economic
arrangements being imposed on a number of developing
countries, in implementation of the General Assembly
resolutions prohibiting any country from enacting extra-
territorial laws or resorting to coercive measures to force
another country to relinquish the exercise of its sovereign
rights.
The next century is but a few years away. Before it
begins, all the members of the international community
should use the remaining time to eliminate all remnants of
recent decades, which were characterized by tension and
confrontation. As we enter the third millennium, we should
live in a world governed by a system based on justice,
equality and respect for the political and economic choices
of peoples. Such a system should embody full commitment
to international law and the principles and purposes of the
United Nations. It must protect and enhance human rights
and strengthen efforts aimed at eradicating poverty,
suffering, discord, conflicts, disputes and wars. It should be
a system in which no country can aspire to hegemony or
abuse its influence, a system that supports the peaceful
settlement of disputes. It should give all peoples the
opportunity to look to the future with optimism.
The United Nations remains the most valid forum and
the best tool for building a world consensus in this respect.
Let us reform and strengthen this Organization so that it
will be able to meet these requirements, all of which
emanate from its aims and purposes — the establishment of
peace and security, and the promotion of economic and
social development in the interests of progress, welfare and
prosperity for future generations.


